                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

RAPHAEL THOMPSON,                             )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Civil Action No.19-899-RGA-SRF
                                              )
TCT MOBILE, INC. and,                         )
TCT MOBILE (US) INC.,                         )
                                              )
               Defendants.                    )
                                              )

                             REPORT AND RECOMMENDATION

       Presently before the Court is Defendants’ renewed motion pursuant to Federal Rule of

Civil Procedure 12(b)(6) to dismiss Plaintiff’s action for patent infringement (the “Motion”).

(D.I. 20) 1 Defendants argue that the asserted patent claims are ineligible under 35 U.S.C. § 101

because they are directed to an abstract idea. As explained below, the Court finds that the

asserted patent claims are directed to the abstract idea of screening communications and the

claims add no inventive concept that is significantly more than the abstract idea itself, and

instead merely use generically-described, conventional technology to implement the abstract

idea. Therefore, the Court recommends that the District Court GRANT the motion with

prejudice.

I.     BACKGROUND

       Plaintiff Raphael Thompson (“Plaintiff” or “Thompson”) is an individual residing in

Georgia and is the named inventor on asserted United States Patent Nos. 8,806,053 (“the ’053

patent”) and 9,473,629 (“the ’629 patent”) (collectively, “the asserted patents” or “the patents-in-

suit”). (D.I. 18 at ¶¶ 1-2; see also D.I. 18, exs. A & B) Defendants TCT Mobile, Inc. and TCT


       1
               The briefing associated with Defendants’ Motion is found at D.I. 21, D.I. 22, and
D.I. 23.
Mobile (US) Inc. (collectively, “TCT Mobile” or “Defendants”) are Delaware corporations with

their principal place of business in Irvine, California. (Id. at ¶¶ 3-4)

       The ’053 and ’629 patents share a specification and are both entitled

“COMMUNICATION DELIVERY FILTER FOR MOBILE DEVICE[.]” (’053 patent, Title;

’629 patent, Title; D.I. 18 at ¶¶ 18, 20) 2 The asserted patents describe devices and methods for

screening notifications when a “Nighttime Mode” is activated. (’053 patent, Title, Abstract, cols.

1:55-2:54 (“The object of the invention is a method for a Nighttime Mode for cellular phones.”))

       Plaintiff alleges that Defendants infringe “at least” claim 1 of the ’053 patent and claims

11-13 of the ’629 patent (collectively, “the asserted claims”). (D.I. 18 at ¶¶ 63, 74-75, 78)

Those asserted claims recite:

               1. A method implemented within a mobile device for inhibiting
               the message notification of a particular message
               received at the mobile device, the method comprising the
               steps of:
                   receiving at least one exempt message characteristic, the at
                       least one exempt message characteristic comprising
                       information that identifies one or more telephone numbers
                       as exempt message characteristics, the exempt message
                       characteristics being received at the user interface of the
                       mobile device wherein the mobile device includes the
                       storage of a plurality of telephone numbers and the step of
                       receiving information further comprises receiving a
                       selection of one or more telephone numbers from the
                       plurality of telephone numbers already stored within the
                       mobile device;
                   enabling a message reception notification inhibitor in response
                       to detecting certain user actuations at the user interface, the
                       message reception notification inhibitor being implemented
                       entirely within the mobile device, to be active such that
                       message notifications for any messages received at the
                       mobile device are by default inhibited;
                   while the message reception notification inhibitor is enabled:

       2
               Because the specifications are identical, the Court will only cite to the ’053 patent
unless otherwise specified.

                                                   2
                       receiving messages at the mobile device, the messages
                           being directed to the mobile device and at least one
                           such message comprising a voice call; and
                       the mobile device examining the received message to
                           determine if the received message includes the exempt
                           message characteristic;
                       the mobile device bypassing the message reception
                           notification inhibitor and applying normal processing of
                           the received message only if the exempt message
                           characteristic is identified in the received message; and
                       as a default, inhibiting the message reception notification
                           for the received message if the exempt message
                           characteristic is absent and the message is a voice call
                           and sending the voice call to voice mail; and
                   disabling the message reception notification inhibitor,
                       implemented entirely within the mobile device such that
                       normal processing of the received message is applied to all
                       messages.

(’053 patent, cols. 4:64-5:40)

               11. A mobile device for processing received communications in
               one of a plurality of modes, the mobile device comprising:
                   a module, operating entirely within the mobile device,
                       configured to enable a first mode of operation that, in
                       response to receiving a communication initiation at the
                       mobile device, operates by applying normal processing of
                       the communication initiation such that the mobile device
                       provides a user-indicator of such communication initiation
                       reception and, configured to enable a second mode of
                       operation that, in response to receiving a communication
                       initiation at the mobile device, operates such that the
                       mobile device as a default, inhibits the provision of the
                       user-indicator for the communication initiation unless the
                       communication initiation includes at least one user
                       selectable exempt characteristic;
                   a user interface for detecting user interactions and based on the
                       user interactions, interacting with the mobile device to
                       selectively enable operation of the mobile device in the first
                       mode in response to first user interactions and second mode
                       of operation in response to second user interactions and to
                       enable the selection of exempt characteristics, wherein the
                       exempt characteristics comprise the identification of a
                       potential communication originator and is selected from a


                                                 3
                       plurality of originator identifications stored within the
                       mobile device.

(’629 patent, cols. 6:48-7:8)

                12. The mobile device of claim 11, wherein the mobile device is a
                cellular telephone including an address book with at least one entry
                in the address book including an exempt characteristic.

(Id., col. 7:9-12)

                13. The mobile device of claim 11, wherein the mobile device is a
                cellular telephone including a user interface to enable a user to
                identify potential communication originators stored within the
                cellular telephone as exempt characteristics.

(Id., col. 7:13-17)

        Plaintiff filed his original complaint for patent infringement on May 14, 2019, (D.I. 1),

and filed a First Amended Complaint on August 6, 2019, (D.I. 9). Defendants filed a Motion to

Dismiss the First Amended Complaint arguing the asserted claims are ineligible for patenting

under 35 U.S.C. § 101 (“Section 101”). (D.I. 11; D.I. 12) Plaintiff filed a response brief to

Defendants’ first motion on September 3, 2019, (D.I. 14), and, on the same day, filed a Motion

for Leave to File a Second Amended Complaint, (D.I. 15). The Court granted Plaintiff’s Motion

for Leave on September 12, 2019, (D.I. 17), and Plaintiff filed his Second Amended Complaint

(“SAC”) (the currently-operative complaint) that same day, (D.I. 18).

        On September 26, 2019, Defendants filed a Renewed Motion to Dismiss seeking

dismissal of the SAC, again arguing that the asserted claims are patent ineligible pursuant to

Section 101. (D.I. 20; D.I. 21) Briefing was completed on October 17, 2019, (D.I. 23), and the

Court heard oral argument on February 12, 2020, (D.I. 26 (hereinafter “Tr.”)).




                                                  4
II.    STANDARD OF REVIEW

       A.      Failure to State a Claim

       Defendants move to dismiss the pending action pursuant to Rule 12(b)(6), which permits

a party to seek dismissal of a complaint for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). According to Defendants, Plaintiff’s SAC fails to state a claim

because the asserted claims of the ’053 and ’629 patents are ineligible for patent protection

under 35 U.S.C. § 101. Patent eligibility under 35 U.S.C. § 101 is a threshold test. Bilski v.

Kappos, 561 U.S. 593, 602 (2010). Therefore, “patent eligibility can be determined at the Rule

12(b)(6) stage . . . when there are no factual allegations that, taken as true, prevent resolving the

eligibility question as a matter of law.” Aatrix Software, Inc. v. Green Shades Software, Inc.,

882 F.3d 1121, 1125 (Fed. Cir. 2018).

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to the plaintiff.

Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). Dismissal under Rule 12(b)(6) is

only appropriate if the complaint does not contain “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). However, “a court need not ‘accept as true

allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as the

claims and the patent specification.” Secured Mail Solutions LLC v. Universal Wilde, Inc., 873

F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927,

931 (Fed. Cir. 2014)).



                                                  5
       B.      Patent-Eligible Subject Matter

       Section 101 of the Patent Act provides that patentable subject matter extends to four

broad categories: “Whoever invents or discovers any new and useful [1] process, [2] machine,

[3] manufacture, or [4] composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C.

§ 101. The Supreme Court recognizes three exceptions to the subject matter eligibility

requirements of [Section] 101: laws of nature, physical phenomena, and abstract ideas. Alice

Corp, Pty. v. CLS Bank Int’l, 573 U.S. 208, 218 (2014). The purpose of these exceptions is to

protect the “basic tools of scientific and technological work,” Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 566 U.S. 66, 71 (2012), which are “part of the storehouse of knowledge

of all men . . . free to all men and reserved exclusively to none,” Bilski, 561 U.S. at 602 (internal

quotation marks and citations omitted).

       The Supreme Court articulated a two-step “framework for distinguishing patents that

claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

applications of those concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. At

step one, the court must determine whether the claims are directed to one of the three patent-

ineligible concepts. Alice, 573 U.S. at 217. If not, “the claims satisfy [Section] 101 and [the

court] need not proceed to the second step.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,

880 F.3d 1356, 1361 (Fed. Cir. 2018). If the claims are directed to a patent-ineligible concept,

the court must proceed to the second step of identifying an “‘inventive concept’—i.e., an element

or combination of elements that is sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217-18

(quoting Mayo, 566 U.S. at 72-73).

                                                  6
       At step one, “the claims are considered in their entirety to ascertain whether their

character as a whole is directed to excluded subject matter.” Internet Patents Corp, v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (“The ‘abstract idea’ step of the inquiry

calls upon us to look at the ‘focus of the claimed advance over the prior art’ to determine if the

claim’s ‘character as a whole’ is directed to excluded subject matter.”). However, “courts must

be careful to avoid oversimplifying the claims by looking at them generally and failing to

account for the specific requirements of the claims.” McRO, Inc. v. Bandai Namco Games Am.

Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks omitted). “At step one,

therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;

[courts] must determine whether that patent-ineligible concept is what the claim is ‘directed

to.’” Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

       At step two, the court must “look to both the claim as a whole and the individual claim

elements” to determine whether they “amount[ ] to significantly more than a patent upon the

[ineligible concept] itself.” McRO, 837 F.3d at 1312. “Simply appending conventional steps,

specified at a high level of generality, [is] not enough to supply an inventive concept.” Alice,

573 U.S. at 222 (internal quotation marks omitted). Instead, the claim elements must “involve

more than performance of ‘well-understood, routine, [and] conventional activities previously

known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (citation

and internal quotation marks omitted); see also Mayo, 566 U.S. at 73. “The inventive concept

inquiry requires more than recognizing that each claim element, by itself, was known in the

art. . . . [A]n inventive concept can be found in the non-conventional and non-generic



                                                 7
arrangement of known, conventional pieces.” BASCOM Glob. Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

III.   DISCUSSION

       In resolving Defendants’ Motion, the Court will first discuss which claims will be

specifically addressed herein as representative. Thereafter, it will analyze the relevant claims

under both steps of the test for patent eligibility set out in Alice Corp. Pty. Ltd. v. CLS Bank

International, 573 U.S. 208 (2014), taking into account whether any factual disputes preclude

granting Defendants’ Motion.

       A.      Claims at Issue

       As a preliminary matter, the Court considers which claims of the ’053 and ’629 patents

the Court must analyze to fully resolve the pending Motion. Defendants argue that “Claim 1 of

the ’053 Patent and Claim 11 of the ’629 Patent are representative of the remaining claims of the

Patents-in-Suit[.]” (D.I. 21 at 2 n.2) For his part, Plaintiff does not contest Defendants’

assertion of representativeness. (D.I. 22; see also Tr. at 28-29 (“I don’t take issue with the fact

that claim 11 of the ’629 patent is representative as it relates to the other two claims for purposes

of this motion.”)) In fact, Plaintiff’s opposition only analyzes claim 1 of the ’053 patent and

claim 11 of the ’629 patent, never mentioning claims 12 or 13 of the ’629 patent or any specific

limitations of those claims. (D.I. 22) Thus, for the purposes of considering the present Motion,

the Court will treat claim 1 of the ’053 patent and claim 11 of the ’629 patent as representative.

See Berkheimer, 881 F.3d at 1365 (“Courts may treat a claim as representative . . . if the patentee

does not present any meaningful argument for the distinctive significance of any claim

limitations not found in the representative claim or if the parties agree to treat a claim as

representative.”).

                                                  8
       B.      Alice Step One

       At step one, Defendants argue that “[t]he asserted claims of the Patents-in-Suit are

directed to the abstract idea of screening communications.” (D.I. 21 at 7 (emphasis omitted); see

also id. at 1-2, 8-14) Plaintiff, in response, does not dispute that the concept of “screening

communications” is an abstract idea. Instead, he makes a few different arguments about why, in

his view, the claim is not “directed to” such an abstract idea—e.g., that Defendants’ distillation

of the asserted claims “oversimplifies the Patents-in-suit[.]” (D.I. 22 at 1; id. at 7 (arguing that

Defendants’ articulation is a “dramatic oversimplification”))

       The Court finds that claim 1 of the ’053 patent and claim 11 of the ’629 patent are drawn

to the idea of screening communications and that this idea is abstract—a “disembodied concept .

. . untethered from any real-world application.” CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d

1269, 1286 (Fed. Cir. 2013) (internal quotation marks and citation omitted), aff’d, 573 U.S. 208

(2014); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313-1314 (Fed.

Cir. 2016) (“Symantec”) (finding the challenged claims to be directed to the abstract idea of

“filtering files/e-mail”); RingCentral, Inc. v. Dialpad, Inc., 372 F. Supp. 3d 988, 999 (N.D. Cal.

2019) (finding the asserted claim, which recited a method for screening phone calls with

“configuration parameters [that] include a plurality of sets of call handling rules for handling

incoming calls” based on “different respective periods of time[,]” to be directed to the abstract

idea of “routing telephone calls based on routing parameters, such as time of day, and allowing a

user to modify those routing parameters”) The ’053 and ’629 patents themselves provide

significant indications that the asserted claims are in fact “directed to” this concept.

       First, the specification broadly describes the invention as being directed to a

“communication delivery filter for [a] mobile device[.]” (’053 patent, Title (capitalization

                                                  9
omitted); see also id., Abstract (describing a “filtered mode” or a “‘night-time’ mode” used to

prevent the mobile device “from providing normal message reception alert notifications”)) The

patents explain that “[t]he object of the invention is a method for a Nighttime Mode for cellular

phones,” (id. at col. 1:59-60), wherein the “Nighttime Mode” is a selectable mode in which “the

phone remains silent” except for notifications from certain numbers that have been marked

“Nighttime Mode exempt[,]” (id., cols. 1:57-2:8).

       The shared specification further explains that “[t]he Nighttime mode is a completely new

process for cellular phones, which provides a unique, smart, and novel solution to the problem

discussed earlier[,]” (id., col 2:65-67), where the problem described was “leav[ing] the [cell

phone] user open to being disturbed or awaken[ed] by calls or messages received during the

nighttime that are not important,” and a “need for a method for a selectable Nighttime Mode that

would stop notification of all incoming calls and messages, with the exception of those from a

contact that have been predetermined as important (or Nighttime Mode exempt)[,]” (id., col.

1:41-51). (See also Tr. at 23 (discussing the “fairly digestible problem” of the “user who leaves

his cell phone on at night is left open to being disturbed or awakened by calls or messages that

are unimportant”))

       Additionally, the sole figure in the patent (Fig. 1) is a flow diagram showing the process

of screening communications based on enabling the filter and identifying whether the

“communication includes exempt characteristic” (i.e., is from an exempted phone number). (Id.

at Fig. 1; see also Tr. at 26, (Plaintiff emphasizing Figure 1 as “the nighttime mode algorithm”),

30 (arguing the “language of claim 1 marries up to both figure 1[ and] the description of the

algorithm and the narrative description of the algorithm that’s found in columns 3 and 4 of the



                                                10
patent”), 36 (Plaintiff’s counsel pointing again to Figure 1)) This all provides an indication that

the patent is directed to the idea of screening communications.

       Second, the claim language itself shows that the invention is focused on screening

communications. The preamble to representative claim 1 of the ’053 patent is broadly worded as

a “method implemented within a mobile device for inhibiting the message notification of a

particular message received at the mobile device[.]” (’053 patent, col. 4:64-67); see Two-Way

Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017) (noting that

it was not error for the district court to cite “to the preamble in its review of whether the claims

are directed to an abstract idea” where the court’s inquiry was “centered on determining the

‘focus’ of the claims”). Likewise, the preamble to representative claim 11 of the ’629 patent

broadly recites a “mobile device for processing received communications in one of a plurality of

modes,” (’629 patent, col. 6:48-50), wherein one of the “modes” is “the mobile device as a

default, inhibits the provision of the user-indicator for the communication initiation unless the

communication initiation includes at least one user selectable exempt characteristic[,]” (id., col.

6:60-64).

       The bodies of the representative claims also demonstrate they are directed to the idea of

screening communications. For example, claim 1 of the ’053 patent describes “applying normal

processing of the received message only if the exempt message characteristic is identified in the

received message[,]” and recites functions ancillary to this core screening feature: “receiving at

least one exempt message characteristic . . . comprising information that identifies one or more

telephone numbers” at a “user interface of the mobile device[,]” “enabling a message reception

notification inhibitor[,]” and “disabling the message reception notification inhibitor[.]” (’053

patent, col. 5:1-40 (emphasis added)) Likewise, the body of representative claim 11 of the ’629

                                                 11
patent recites similar functionality. (’629 patent, cols. 6:51-7:8 (describing a “first mode” with

“normal processing” and a “second mode” that “inhibits provision of the user-indicator for the

communication unless the communication initiation includes at least one user selectable exempt

characteristics” (which “comprise the identification of a potential communication originator”)

and a “user interface” for “selectively enabl[ing] operation of the mobile device” either in the

“first mode” or the “second mode”)) Thus, the “claimed advance” here is providing a mode of

operation for a cellular phone which screens all communications except those from numbers

previously selected as exempt, which shows that the focus of the claim is on screening

communications. See Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, 939 F.3d 1355, 1361

(Fed. Cir. 2019) (“To determine what the claims are ‘directed to’ at step one, we look to the

‘focus of the claimed advance.’”) (citing cases); see also Finjan, Inc. v. Blue Coat Sys., Inc., 879

F.3d 1299, 1303 (Fed. Cir. 2018); Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d

1143, 1149-50 (Fed. Cir. 2019).

       Furthermore, the Court agrees with Defendants that the real-world analogy of an assistant

screening calls for a CEO shows that the claims are directed to the abstract idea of screening

communications, and not to an improvement in technology. (D.I. 21 at 8-10; D.I. 23 at 1-2, 5;

Tr. at 6-7, 23-24, 43); see also Symantec, 838 F.3d at 1314 n.5 (collecting Section 101 cases

finding patents to be directed to abstract ideas that were “fundamental . . . practice[s]”) (quoting

Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 219 (2014)). In this analogy, the assistant acts

as the “message reception notification inhibitor” (’053 patent claim 1) or the “module” (’629

patent claim 11) preventing the CEO (“user” of the “mobile device”) from receiving all

notifications during a specified period of time except those from certain telephone numbers (e.g.,

a spouse) which the CEO has pre-selected (e.g., by telling the assistant). (D.I. 21 at 8-9; D.I. 23

                                                 12
at 5; Tr. at 6-7) The Court finds that this analogy closely aligns with the limitations of the

representative claims, and thus demonstrates they are indeed directed to the abstract idea of

screening communications.

        Plaintiff responds that the analogy fails because the “receptionist or caller ID device must

first be notified before the human or device can screen or filter the phone call,” (D.I. 22 at 8); but

Plaintiff confuses the analogy. In Defendants’ analogy, the CEO is analogous to the “user” of

the mobile device (for whom message notifications are inhibited), and the assistant is analogous

to the “message notification inhibiting functionality” (’053 patent claim 1) or the “module” (’629

patent claim 11). It does not matter that the “receptionist . . . must be first notified” in the

analogy because the same is true for the claims, which require the inhibitor to first “examin[e]

the received message” to determine if screening is appropriate. (’053 patent, col. 5:22-32; ’629

patent, col. 6:57-62 (claim 11 reciting “receiving a communication initiation at the mobile

device” before “inhibit[ing] the provision of the user-indicator for the communication”); see also

id. at Fig. 1 (showing the step of “receive communication” above the step of determining “if

communication includes exempt characteristic” above the actual filtering)) 3


        3
               At the hearing, Plaintiff added a new argument as to why Defendants’ analogy
breaks down. According to Plaintiff, Defendants’ analogy “ends . . . at the end of the business
day, which is really where the problem of this technology begins is after you get home and
you’re at nighttime, and you don’t have that receptionist to screen your calls.” (Tr. at 23-24)
This argument fails for a few reasons.

        First, because it was not raised in the briefs, the argument is waived. See Watkins v. Int’l
Union, Sec., Police & Fire Professionals of Am., C.A. No. 15-444-LPS, 2016 WL 1166323, at
*4 n.4 (D. Del. Mar. 23, 2016) (finding argument raised for the first time at the oral hearing to be
waived) (citing cases). Second, as Defendants correctly point out, the claims are not restricted to
nighttime (or daytime) usage. (Tr. at 43; see ’629 patent, cols. 6:48-7:8; ’053 patent, cols. 4:64-
5:40)

       Finally, Plaintiff’s argument actually shows that the claims are directed to the abstract
idea embodied by Defendants’ analogy. Put differently, according to Plaintiff, the problem
                                                13
       To rebut Defendants’ step one argument, Plaintiff argues that the claims recite “non-

abstract subject matter involving mobile devices and methods of improving a mobile device by a

unique interface for entering a default mode to inhibit message notification selectively.” (D.I. 22

at 7) Plaintiff emphasizes the following features:

               •   embedding the claimed functionality entirely within the mobile
                   device,
               •   the interface,
               •   separate concrete modes of operation,
               •   the counterintuitive default mode of inhibiting communication
                   notifications, and
               •   the ability to change default behavior of the mobile device.

(Id. at 7-9) As discussed below, however, the shared specification gives no indication that the

features emphasized by Plaintiff are the focus of the challenged claims or that they are

improvements in technology. 4

       First, regarding “embedding the claimed functionality entirely within the mobile device,”

(D.I. 22 at 7), although this appears to be a required feature of the representative claims, (’053

patent, col. 5:15-16 (“the message reception notification inhibitor being implemented entirely

within the mobile device”); ’629 patent, col. 6:51 (“a module, operating entirely within the

mobile device”)), Plaintiff provides no reason why this is the focus of the claims or an

improvement in technology and cites no support for that proposition in the specification, the

claims, or the SAC, (D.I. 22 at 7-8). Thus, the Court rejects this unsupported argument.




solved by the invention could have been solved by the receptionist except for the fact that
“you’re at nighttime” at “home” and “you don’t have that receptionist to screen your calls.” (Tr.
at 23)
       4
              Notably, Plaintiff’s step one argument contains no citations to the asserted patents
or the SAC. (See D.I. 22 at 6-10)

                                                 14
       Second, regarding the allegedly “unique interface,” (id. at 7), this feature is described in

generic and functional terms in the representative claims and is not emphasized in the shared

specification in a way that would indicate it is the “focus of the claims.” In the challenged

claims, the user interface accomplishes two functions, both of which are ancillary to the primary

function of screening calls: (1) enabling communication screening 5 and (2) selecting telephone

numbers exempted from screening. 6 (’053 patent, cols. 4:64-5:40; ’629 patent, cols. 6:48-7:8)

The representative claims, however, provide no specific restrictions as to how these functions are

accomplished. The claims do not specify how the exempt telephone numbers are “selected” or

how the inhibitor mode is “enabl[ed]” other than “in response to detecting certain user

actuations[,]” which is a wholly generic description. (’053 patent, cols. 4:64-5:40; see also ’629

patent, cols. 6:48-7:8 (claim 11 reciting “a user interface for detecting user interactions and based

on the user interactions, interacting with the mobile device to selectively enable operation of the

mobile device in the first mode in response to first user interactions”))

       Therefore, these recited functions are not the type of “specific improvement[s] over prior

systems, resulting in an improved user interface for electronic devices” that courts have

previously found sufficient to pass step one of Alice. See Core Wireless, 880 F.3d at 1363; (see


       5
                In claim 1 of the ’053 patent, the user interface “enabl[es] a message reception
notification inhibitor in response to detecting certain user actuations[.]” (’053 patent, col. 5:13-
19) Claim 11 of the ’629 patent recites “selectively enabl[ing] operation of the mobile device” in
a “first mode” or a “second mode” based on certain “user interactions” “detect[ed]” at the user
interface[.]” (’629 patent, cols. 6:65-7:4)
       6
                Claim 1 of the ’053 patent recites that the mobile device “receive[s]” “one or
more telephone numbers as exempt message characteristics,” which involves the “selection of
one or more telephone numbers from the plurality of telephone numbers already stored within
the mobile device.” (’053 patent, col. 5:1-11) Claim 11 of the ’629 patent recites “identification
of a potential communication originator” that is “selected from a plurality of originator
identifications stored within the mobile device.” (’629 patent, cols. 6:65-7:8)

                                                 15
D.I. 22 at 9 (citing Core Wireless, 880 F.3d at 1363 and Trading Techs. Int’l, Inc. v. CQG, INC.,

675 F. App’x 1001, 1004 (Fed. Cir. 2017))). In Core Wireless, the claims at issue recited a

“specific manner of displaying a limited set of information to a user,” and the Federal Circuit

emphasized the “particular manner” in which the information was “summariz[ed] and

present[ed]” and the “restrain[t]s [on] the type of data that can be displayed in the summary

window.” Id. Likewise, the challenged claims in Trading Technologies were found to “require a

specific, structured graphical user interface paired with a prescribed functionality directly related

to the graphical user interface’s structure[.]” 675 F. App’x at 1004. Here, by contrast, no such

“particular manner” or “structure” of the user interface is described, and instead the user

interface is defined only generically by function.

       Further showing that the user interface is not the focus of the claims, the “problem”

discussed in the specification—which the patent purports to solve—is not an inefficient or non-

ideal user interface; it is instead the problem of “disturb[ing]” the user with unwanted

notifications. (’053 patent, col. 1:15-56) Indeed, the “background of the invention” never

mentions user interfaces or problems with prior art user interfaces. (Id., col. 1:13-51); see also

Symantec, 838 F.3d at 1318 (looking to the “background of the invention” to determine whether

the challenged claims were directed to abstract ideas). In fact, nowhere in the entire

specification does the patent discuss problems with prior art user interfaces. This provides

another point of distinction from Core Wireless and Trading Technologies, cited by Plaintiff,

because those cases recognized that the focus of the claims was on improved “user interfaces,” in

part due to the specifications’ description of challenges of prior art user interfaces—challenges

that were overcome by the claims. See Core Wireless, 880 F.3d at 1363 (“confirm[ing] that [the

challenged] claims disclose an improved user interface” by looking at the “deficits” of the prior

                                                 16
art described in the specification); Trading Technologies, 675 F. App’x. at 1004 (finding the

claimed user interface “resolves a specifically identified problem in the prior state of the art”).

This further shows that although the representative claims recite a “user interface,” they are not

“focused on” or “directed to” this feature.

       Finally, regarding Plaintiff’s argument about the “separate concrete modes of operation,

the counterintuitive default mode of inhibiting communication notifications, and the ability to

change default behavior of the mobile device,” the Court finds these to be merely restatements of

the abstract idea—screening communications. The “separate . . . modes” are: (1) “normal

processing” and (2) screening. (’629 patent, col. 6:51-64) The “default mode of inhibiting

communications” likewise is the idea of screening communications. And finally, the “ability to

change default behavior of the mobile device” is simply changing the mobile device to screen

communications. Thus, these rationales fail to show the claims are directed to anything more

than the abstract idea of screening communications.

       For all of these reasons, the Court recommends that the challenged claims are directed to

the abstract idea of screening communications at step one. Thus, the Court proceeds to step two.

       C.      Alice Step Two

       At step two, the Court must ask if the claim’s elements, either considered individually or

taken together, recite an “inventive concept” that amounts to significantly more than the abstract

idea itself. Alice, 573 U.S. at 217 (internal quotation marks and citation omitted). And in doing

so, the Court must be mindful that if a claim’s only alleged inventive concept involves the

application of the abstract idea using “conventional and well-understood techniques[,]” then the

claim has not been transformed into a patent-eligible application of an abstract idea. Cellspin



                                                 17
Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir. 2019) (internal quotation marks and

citation omitted).

       Defendants argue that the claims contain no inventive features that would otherwise save

them from ineligibility at step two. (D.I. 21 at 14-16; D.I. 23 at 7-10) They assert that the

representative claims simply disclose the abstract idea along with a generic “mobile device” and

“user interface,” and that the claim is written in broad, functional language, failing to describe

how its features are to be implemented. (D.I. 21 at 14-16) Plaintiff disputes Defendants’

characterization “that the claims pertain to ‘purely conventional components,’” (D.I. 22 at 12

(quoting D.I. 21 at 14)), and instead emphasizes his allegations in the SAC of unconventionality

and inventiveness of the “default inhibitor mode” and the “claimed interface of the Patents-in-

Suit.” (D.I. 22 at 10-13) The Court will discuss each of these aspects of the challenged claims in

turn, below.

       Plaintiff’s first argument focuses on his allegations in the SAC that the “default inhibitor

mode” is a departure from the conventional practice of “mak[ing] the mobile devices a tool for

providing alerts and improving the flow of communication to other individuals.” (Id. at 10-13;

see also Tr. at 28-33) Plaintiff argues this unconventionality is demonstrated by the fact that the

“major players in the mobile device industry later adopted” this feature, citing certain articles

and patents included as exhibits to the SAC. (D.I. 22 at 11 (citing D.I. 18 at ¶¶ 31-37, 45; id., ex.

I); see also D.I. 18, exs. C-E, K, L)) The problem with Plaintiff’s argument is that it amounts to

an assertion that the abstract idea itself (screening communications) is an unconventional

inventive concept. (See D.I. 23 at 9) However, the Federal Circuit has held that “a claimed

invention’s use of the ineligible concept to which it is directed cannot supply the inventive

concept that renders the invention significantly more than that ineligible concept.” BSG Tech

                                                 18
LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (internal quotation marks and

citation omitted) (affirming summary judgment of patent ineligibility); see also ChargePoint,

Inc. v. SemaConnect, Inc., 920 F.3d 759, 774 (Fed. Cir. 2019) (affirming dismissal under Rule

12(b)(6) due to patent ineligibility for similar reasons). Thus, Plaintiff’s argument that screening

communications is a “unique, smart, and novel solution[,]” that was later adopted by other

players in the industry, (D.I. 22 at 10-11 (emphasis omitted) (quoting ’053 patent, col. 1:45-51)),

is legally insufficient to provide an inventive concept to save the claims at step two.

       Second, Plaintiff argues that “[t]he claimed interfaces of the Patents-in-Suit introduce a

new, inventive interface in the field of computing, one that was not appreciated by the mobile

device industry until after the time of the invention.” (D.I. 22 at 11) Defendants respond that the

“user interface . . . is an admittedly conventional feature” and that a generically described user

interface “is not inventive,” as demonstrated by Section 101 rulings by other courts. (D.I. 21 at

15, 20 (citing RingCentral, Inc. v. Dialpad, Inc., 372 F. Supp. 3d 988, 1000 (N.D. Cal. 2019);

Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016);

Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1373–74 (Fed. Cir.

2017)); see also D.I. 23 at 10))

       The Court finds that the “user interface” of the claims is described generically with only a

very high-level functional description, and thus fails to provide an inventive concept for the

reasons described in RingCentral and Mortgage Grader. RingCentral, 372 F. Supp. 3d at 1000

(finding claim directed to “routing telephone calls based on routing parameters, such as time of

day, and allowing a user to modify those routing parameters” to be ineligible even though it also

recited a “user interface”); Mortg. Grader, 811 F.3d at 1324–25 (finding adding a generic

“interface” limitation insufficient to render eligible patent claims directed to the abstract idea of

                                                  19
anonymous loan shopping). And although the Federal Circuit in Cellspin, held that “plausible

and specific factual allegations [in the complaint] that aspects of the claims are inventive are

sufficient” so long as they are not “wholly divorced from the claims or the specification,” 927

F.3d at 1317, as discussed below, here there are no such “plausible and specific” allegations

regarding the user interface, and the portions of the SAC actually discussing the user interface

are untethered from the claims or the specification.

       Plaintiff points to nothing in the asserted patents themselves for this user interface

argument, and instead points exclusively to the SAC. (D.I. 22 at 11 (citing D.I. 18 at ¶¶ 31-45))

And these cited portions of the SAC never point to the asserted patents. (D.I. 18 at ¶¶ 31-45) 7 In

the relevant paragraphs, the SAC attempts to distinguish the “interfaces of the Patents-in-Suit”

from the “simplistic volume buttons” of prior art devices. (Id. at ¶¶ 42-44) Yet, these portions

of the SAC never actually describe how the claimed interface differs from those conventional

interfaces other than by tying the claimed user interface to the abstract idea of screening

communications. (Id. at ¶¶ 43-44 (describing a “routine and conventional” user interface that

included “nothing more than a volume button or silent setting” and then describing as an

“improvement[] in the computer technology” the “interfaces of the Patents-in-Suit that provide

the Default Inhibitor Mode”) (emphasis added); see also id. at ¶ 41 (alleging a “new and

improved user interface of the mobile device for entering a default mode of inhibiting message

notifications or inhibiting the provision of a user-indicator for communication initiation, among



       7
               Indeed, only paragraphs 41 through 44 of the portion cited by Plaintiff are
regarding the “interfaces of the Patents-in-Suit[.]” (Id. at ¶¶ 41-44) The remainder is discussing
the function of screening communications, (id. at ¶¶ 31-40, 45 (discussing “[t]he concept of
inhibiting message notifications/indications as a default”)), which, as described above, cannot
provide the inventive concept because it is the abstract idea itself.

                                                 20
other things”) (emphasis added)) Apart from this description touting the abstract idea, the

relevant portion of the SAC only contains boilerplate allegations that the interface is “new and

improved[,]” “new [and] inventive[,]” an “improvement[] in computer technology[,]” or “non-

abstract, concrete implementations of the concept of filtering messages.” (Id. at ¶¶ 41-44) But

such conclusory descriptions are not “plausible and specific factual allegations” that the user

interface is inventive sufficient to survive step two. See Cellspin, 927 F.3d at 1317.

        Thus, the Court recommends that the representative claims contain no inventive concepts

that would save the claims at Alice’s step two.

        D.     Leave to Amend

        Defendants request that the SAC be dismissed with prejudice. (D.I. 21 at 3, 20; D.I. 23 at

3) Plaintiff, in his briefing, did not request leave to amend his SAC or ask that the motion be

granted without prejudice in the alternative to his arguments that the asserted claims and the

SAC survive. (See D.I. 22) At the hearing, however, Plaintiff briefly requested leave to amend.

(Tr. at 34)

        The Court recommends that dismissal with prejudice is appropriate here. Plaintiff has

already amended his complaint twice, and the second time was an attempt to resolve the same

patentability issues in response to the first motion to dismiss based on Section 101. (See D.I. 9

(First Amended Complaint); D.I. 11 (First Motion to Dismiss based on Section 101); D.I. 18

(Second Amended Complaint)) Tellingly, unlike his response to the first motion to dismiss, this

time Plaintiff did not file a separate motion requesting leave to amend his complaint including

the material he seeks to add. (D.I. 15 (Motion for Leave to File Second Amended Complaint

filed the same day as Plaintiff’s Answering Brief); see also id. at exs. B (proposed SAC), C

(redline of changes between the FAC and the proposed SAC))

                                                  21
       Furthermore, the material described at the hearing that Plaintiff seeks to add is more

allegations that “the message reception notification inhibitor or the nighttime mode

communication inhibition module was not well-understood, routine, or conventional[.]” (Tr. at

34) As described above, however, even if this is accepted as true, this allegation is insufficient to

save the claims as a legal matter because it is simply asserting the abstract idea itself is

unconventional. Thus, the Court recommends that granting further leave to amend regarding this

topic would be futile. Cf. ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 775 (Fed. Cir.

2019) (affirming prejudicial dismissal of complaint on a Section 101 motion to dismiss where the

plaintiff “ha[d] not identified any alleged facts that could be pleaded that would cure the

deficiencies in the complaint”); Citrix Sys., Inc. v. Avi Networks, Inc., 363 F. Supp. 3d 511, 525

(D. Del. 2019) (granting Section 101 motion for dismissal with prejudice due to futility).

IV.    CONCLUSION

       For the reasons discussed above, the Court recommends that the District Court GRANT

Defendants’ Motion to Dismiss with prejudice.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).




                                                  22
       The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.



Dated: March 31, 2020                                ______________________________
                                                     Sherry R. Fallon
                                                     UNITED STATES MAGISTRATE JUDGE




                                                23
